We should like to express our warmest heartfelt congratulations to the President on his election to his high office for this session of the General Assembly, we should also like to express our confidence in his wisdom and great skill, which will ensure the success of the session and lead to the fruitful results which our peoples all desire.
We should also like to express our appreciation too Mr. Jaime de Pinies for the able manner in which he discharged his duties during his term as President of the United Nations General Assembly at its last session. We would indeed be remiss were we not to express our pleasure at seeing the Secretary-General, Mr. Javier Perez de Cuellar, fully recovered. At the same time, we wish to express our appreciation to him for his unremitting efforts to promote the role of the United Nations.
A full year has passed since we celebrated the fortieth anniversary of the United Nations. It provided us with a significant opportunity to review the Organization's work, to imbue it with new vigor aid to draw hope from it. Today, we cannot fail to reaffirm our support for any action likely to promote the role of the international Organization and increase its effectiveness in achieving peace, security, justice and development.
We are aware of the importance of the proposed administrative reforms aimed at improving the Organization's performance. However, we believe that the real crisis facing the United Nations stems from the weakness or total lack of political will on the part of some Member States who put their own selfish interests above those of the international community, who circumvent United Nations resolutions and obstruct their implementation in their drive to settle international problems outside the United Nations.
Democratic Yemen's activities within the United Nations and our keen interest in the creative implementation of its principles and purposes are constants of our foreign policy, which is based on the principles of good-neighborliness, mutual respect for national sovereignty, independence, non-interference in the internal affairs of States, co-operation and mutual benefit.
We are also very desirous to establish the best possible relations with our friends and brothers in neighboring States in a manner that can serve the interests of our peoples and ensure their well-being. The foreign policy of Democratic Yemen is aimed at serving the cause of peace and stability in our region and in the world. It is in this context that we broaden our relations with the other States of the world.
As for our fraternal relations with our brothers in the northern part of our country, we continue our sincere efforts toward the reunification of our country, Yemen, through democratic and peaceful means, in an attempt to reach that goal we promote co-operation and co-ordination between the two parts of our country in every domain at all levels, in order best to serve the interests of our Yemeni people, realize their hopes and achieve their aspirations for stability, security and development.
The United Nations bears a great responsibility and is called upon to play a greater role in confronting the many dangerous and complicated challenges in the international arena caused by the racist, Zionist and imperialist policies that are aimed at fomenting disputes, increasing international tension and hampering the struggle of peoples to achieve freedom, peace and development.
In the Middle East, Israel continues to pursue its aggressive expansionist policy, in defiance of international unanimity and in contravention of the United Nations resolutions that have stressed that a comprehensive and just peace cannot be achieved without Israel's full and unconditional withdrawal from all the occupied Arab territories, including Jerusalem, and the exercise by the Palestinian people, under the leadership of the Palestine Liberation Organization (PLO), their sole legitimate representative, of their inalienable national rights, including their right to return to their homeland, their right to self-determination and to the establishment of their own independent national State on their own national soil. Israel, however, persists in flouting the international will by denying the national rights of the Palestinian people, perpetuating its illegal occupation and annexation by force of Arab lands and the building of settlements thereon while practicing a policy of oppression and terrorism against the Palestinian and other Arab peoples and countries.
Israel is encouraged to do just that by the unlimited support it receives from the United States of America which readied its zenith in the strategic alliance between the two countries which has shown the American position to be one of total
bias in favor of Israel and total enmity towards our Arab peoples and their aspirations for peace and stability.
While we reiterate our condemnation and rejection of any attempt to impose partial and definitive settlements aimed essentially at burying the Palestinian question and abolishing the legitimate rights of the Palestinian people, we once again reaffirm that the framework for a just and lasting solution to the problem in our region cannot be readied other than through implementation of United Nations resolutions on the convening of an international conference for peace in the Middle East and the elimination of all the obstacles set up by Israel and the United States of America aimed at wrecking such a conference.
In Lebanon, Israel is perpetuating its occupation and pursuing its acts of aggression. We call for the implementation of Security Council resolutions 508 (1982) and 509 (1982), which demand that Israel withdraw all its military forces forthwith and unconditionally to the internationally recognized boundaries of Lebanon, and for an end to Israeli aggression against Lebanese sovereignty. We wish to see a united Lebanon, enjoying peace, security and stability.
The continuing war between Iraq and Iran is a source of the deepest concern and grief for us. That war is now entering its seventh year; it is again intensifying and bringing ever greater destruction to the two neighboring countries and peoples. From its outset we have stressed that war does not serve the interests of either of the two fraternal countries. Indeed, war only opens the way for imperialism and Zionism. Once again, we reaffirm our position and call for an end to that war and the settlement of all disputes by peaceful means so as to achieve security and stability in the region.
The grave and tragic situation prevailing in the southern African region makes it necessary for the international community to redouble its efforts to eradicate the policy of apartheid, achieve independence for Namibia under the leadership of the South West Africa People's Organization (SWAPO) and enable the oppressed majority of the people of South Africa to exercise their right to freedom and sovereignty.
While saluting the heroic struggle of the South African and Namibian peoples against the racist, oppressive Pretoria regime and their resistance to its barbaric acts of assassination, carnage, repression, detention and dispersion, we call on the international community to increase its assistance and support for the just struggle of the peoples of southern Africa for liberation and freedom. Further, we call for an end to the continuing support provided by some Western States to the racist Pretoria regime. Such assistance ensures the survival of that regime and indeed encourages it to persist in its racist policies, which the entire international community has condemned as a crime against humanity, and its occupation of Namibia and acts of aggression against the front-line States of southern Africa.

We call for the imposition of comprehensive mandatory sanctions against that racist regime and for its Isolation, in accordance with Chapter VII of the United Nations Charter. We call for the immediate adoption of treasures to fulfill the aspirations and hopes of millions of people who continue to languish under the yoke and the oppressive policies of the racist South African regime.
The situation in Central America is becoming increasingly serious owing to the policies of aggression and the frustration of the aspirations and hopes of the peoples of the region. Imperialist plots are being escalated against those peoples, particularly the Nicaraguan people and their nationalist Government. More acts of intervention in the affairs of the States of the region are taking place. Suffice it to recall the decision of the United States Congress to grant $100 million to the contra mercenaries with the aim of destabilizing Nicaragua - a decision taken after a series of acts of sabotage, economic siege and embargo by the United States Administration against Nicaragua and its people's right to make their own national choices and decide on the means of their future independent economic and social progress. In this context, we appeal for further solidarity with Nicaragua in facing this aggression.
In the context of support for the peoples' struggles for liberation and freedom, my country calls for further solidarity with and support for the Saharan people, under POLISARIO's leadership, for self-determination, in accordance with the relevant resolutions of the United Nations and the Organization of African Unity (QAU).
Furthermore, we reaffirm our support for the independence, sovereignty and territorial integrity of Cyprus, as for the proposals of the Democratic Republic of Korea aimed at the reunification of Korea by peaceful means.
The international situation is becoming highly complex and international conflict more pronounced, while the gap in international economic relations
continues to widen and deepen so that international peace and security are threatened. The situation is aggravated by aggressive imperialist policies in many regions of the world which constitute a blatant example of State terrorism on an international scale. Those imperialist forces are intent on distorting the legitimate struggle of the peoples for self-determination and independence. They commit overt acts of aggression against States that have chosen their own independent way, so as to strike at their independence, sovereignty and territorial integrity. The act of armed aggression by the United States against the Libyan Arab Jamahiriya and the attempts to destabilize Angola, Nicaragua, Afghanistan, the People's Republic of Kampuchea and other countries are the worst examples of this.
The prospects for disarmament, particularly nuclear disarmament, seem grim indeed. Despite the many appeals and international resolutions aimed at halting the arms race and achieving general and complete disarmament, we are witnessing the continued escalation of the arms race and its extension to outer space. This carries the threat of a universal nuclear conflagration and the annihilation of mankind and its civilization It is indeed paradoxical that this escalation leads to severe wasting and draining of material and human resources and capabilities at a time when they are desperately needed to solve development issues and problems, particularly in the developing countries. This grave situation calls for the redoubling of our efforts to bring an end to the arms race and achieve general and complete disarmament, thus discharging our responsibility to present and future generations.
At the regional level, as a littoral State of the Indian Ocean desirous of achieving and maintaining security and stability in our region, we call for the removal of the obstacles which the Western States are putting in the way of the Ad Hoc Committee on the Indian Ocean and the convening of the Conference on the Indian Ocean at the scheduled time, as a necessary first step towards implementation o£ the General Assembly Declaration on the creation of a zone of peace in the Indian Ocean region.
We wish to express our deepest appreciation of the positive positions and initiatives of the Union of Soviet Socialist Republics aimed at ending the arms race and promoting international peace and security. We hope that those positions and initiatives will be met by similar practical steps by the United States of America and other nuclear-weapon States so as to put an end to the worrying upward spiral in the stockpiling of nuclear arsenals and rid the world of the arms race. We trust that the summit meeting soon to be held between the leaders of the Union of Soviet Socialist Republics and the united States of America will result in a situation of reduced international tension.
Economic development is one of the most serious challenges facing us in the context of the current international economic crisis, which has adverse effects on our national economies. The persistence of the capitalist States in imposing inequitable and unjust monetary and financial relations and their resort to economic and commercial siege are designed to subject the developing countries to political blackmail and hamper their independent economic development. This grave situation means that we must redouble our efforts and struggle for the establishment of new international economic relations based on justice and equality. We must also unite our forces to overcome the prevailing international economic crisis by restructuring the present edifice of international economic relations and setting up the new international economic order.
He wish especially to reaffirm the need to review the foreign debts of developing countries, the need to reform the present inappropriate international economic and monetary system and the need to put an end to exploitation and pressures in international economic relations. We believe that all the forms of protectionist barriers imposed on developing countries' exports should be eliminated and that those countries should obtain fair prices for their products.
At the same time, we stress the need for concrete action in order to promote and develop bilateral and multilateral co-operation between States with a view to reducing the intensity of the developing countries' economic problems and helping them in their developmental efforts.
In this respect, we reaffirm the need to hold the seventh session of the United Nations Conference on Trade and Development next year and we hope that the Conference will achieve the desired results so that it may serve the interests of both the developing countries and the international community as a whole.
We very much hope that this forty-first session will be an occasion to take stock of the activities of the United Nations. We hope to see a new momentum in the promotion of the Organization's role in international relations and its effectiveness in achieving the goals of international peace and security.


